Citation Nr: 0102961	
Decision Date: 01/31/01    Archive Date: 02/02/01	

DOCKET NO.  99-20 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania 


THE ISSUE

Entitlement to service connection for arteriosclerotic heart 
disease with hypertension.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel



INTRODUCTION

The veteran had active military service from June 1953 to May 
1955.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision by the 
Department of Veterans Affairs (VA) Philadelphia, 
Pennsylvania, Regional Office (RO).  This determination, 
which reopened the veteran's previously denied claim of 
entitlement to service connection for arteriosclerotic heart 
disease with hypertension, denied the veteran entitlement to 
service connection for this disorder on the merits.  



FINDINGS OF FACT

1.  Service connection for arteriosclerotic heart disease 
with hypertension was denied by the Board in September 1979 
and in September 1990.  

2.  Evidence received into the record since the September 
1990 Board decision includes a statement from the veteran's 
private physician which is so significant that it must be 
considered in connection with all the evidence to fairly 
decide the merits of the veteran's claim.  

3.  The evidence in its entirety does not demonstrate that 
arteriosclerotic heart disease with hypertension was present 
in service or within the immediate post service year.  


CONCLUSION OF LAW

1.  Evidence received into the record subsequent to the 
September 1990 Board decision is new and material, and the 
claim for service connection for arteriosclerotic heart 
disease with hypertension is reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 1991); 38 C.F.R. §§ 3.156, 3.160(d) (2000).  

2.  Arteriosclerotic heart disease with hypertension was not 
incurred in or aggravated by active service, nor is there a 
basis upon which to presume incurrence therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 1991); 38 C.F.R. 
§§ 3.303, 3.306, 3.307, 3.309 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A disposition on a matter before the Board is final unless 
reconsideration is ordered by its chairman, see 38 C.F.R. 
§§ 20.100-1003 (2000) or under specifically enumerated 
circumstances, if revised on the basis of clear and 
unmistakable error, see 38 C.F.R. §§ 1400-1411 (2000).  38 
U.S.C.A. § 7103(a), 7111 (West 1991); 38 C.F.R. § 20.110 
(2000).  In order to reopen a claim which has been previously 
denied by the Board, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  In the 
instant case a Board decision in September 1979 found the 
evidence then of record with respect to the veteran's 
arteriosclerotic heart disease with hypertension demonstrated 
that these disorders were manifested many years after his 
service separation, and at a time too remote from service to 
causally relate them to service.  A subsequent September 1990 
Board decision found that evidence submitted following its 
prior decision in September 1979 was not new and material 
such as to reopen the previously denied claim.  Accordingly, 
in order to reopen a claim which had been previously finally 
denied by the Board, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  

In considering whether a claim may be reopened, a two step 
analysis must be performed.  First the Board must determine 
whether the evidence is new and material.  If and only if the 
Board determines that the claimant has produced new and 
material evidence is the claim deemed to have been reopened, 
and the case must then be evaluated on the basis of all the 
evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991).  New and material evidence is defined by 38 
C.F.R. § 3.156(a):  

New and material evidence means evidence 
not previously submitted to agency 
decision makers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  

Although the RO found in its March 1992 rating decision that 
in fact new and material evidence had been submitted to 
reopen the veteran's previously denied and final claim, the 
Board must first consider the issue of whether new and 
material evidence has been submitted because that issue is 
part of the same "matter", of whether the appellant is 
entitled to service connection for this disability.  Bernard 
v. Brown, 4 Vet. App. 384, 391 (1993) (interpreting the 
provisions contained in 38 U.S.C.A. § 7104(a) that the Board 
has jurisdiction to decide "all questions in a matter" on 
appeal).  When a claimant submits a claim for service 
connection for a disability, the question of whether there is 
new and material evidence to reopen the claim is implicated 
when there is a prior final decision regarding that claim.  
Id. at 392.  Although these are two separate questions, they 
are components of a single claim for service connection.  Id.  
See also Barnett v. Brown, 8 Vet. App. 1, 4 (1995).  The 
Board has a legal duty to consider the requirement of whether 
new and material evidence has been submitted regardless of 
the RO's actions; Wakeford v. Brown, 8 Vet. App. 237 (1995) 
(VA failed to comply with its own regulations by ignoring 
issue of whether any new and material evidence has been 
submitted to reopen the veteran's previously and finally 
denied claims).  

At the time of the September 1979 Board decision, the 
evidence consisted of VA and private medical records dated no 
earlier than the 1970's, which showed that the veteran 
suffered from coronary artery disease and hypertension.  
Unfortunately, the veteran's service medical records were 
unavailable, as they were destroyed in the 1973 fire at the 
National Personnel Records Center.  

Private treatment records received in November 1976 include a 
May 1976 medical consultation noting that the veteran had had 
an abnormal electrocardiogram.  On history obtained at that 
time, the veteran was noted to present with nonspecific 
complaints of fatigue and tiredness and musculoskeletal 
pains, and to have been seen in the emergency room, where an 
electrocardiogram (EKG) had revealed a right bundle branch 
block and possible old inferior wall myocardial infarction.  
It was noted that the veteran was admitted to the intensive 
care unit with an uncomplicated course.  The veteran denied 
on this occasion any clinical history suggestive of 
myocardial infarction.  It was further noted that in 1969 the 
veteran was diagnosed to have cervical osteoarthritis, and 
that an electrocardiogram taken at that time did show some 
abnormality for which he was followed up with several 
additional electrocardiograms, and was told that he did have 
some problem with the heart, but not a heart attack.  The 
veteran related that he smoked about two packs per day, and 
denied any history of hypertension.  On physical examination 
the veteran's cardiovascular system showed tachycardia, but 
otherwise was completely normal.  Investigations done in the 
hospital included serial electrocardiograms, which showed 
right bundle branch block pattern.  It was also noted that 
the veteran had findings compatible with an old inferior wall 
infarction.  

On his initial VA examination in December 1976 the veteran 
related a history of hypertension, coronary artery disease, 
and a myocardial infarction in May 1976.  Following physical 
examination significant for findings on chest X-ray of a 
slightly prominent left ventricle and blood pressure of 
130/90, sitting, and 160/95, standing, labile hypertension 
and coronary artery disease with history of myocardial 
infarction was diagnosed.  An electrocardiogram received in 
December 1976 from a private physician and dated in June 1976 
noted an intra-ventricular conduction defect involving the 
right bundle branch system.  An old posterior wall myocardial 
infarction was also suggested.  

A private physician in a letter dated in August 1978 reported 
that the veteran related a history of hypertension for a 
number of years, and having been classified 4F for high blood 
pressure and heart problems in 1953 by his draft board.  He 
noted that currently the veteran was under reasonably good 
control with minimal symptoms.  He further related that the 
veteran had been a reliable historian, but observed that 
while the veteran had brought him records to substantiate his 
reported history, these records did not go back to 1953.  

At a hearing in February 1979 the veteran testified that he 
first found out he had high blood pressure in 1953 when he 
was advised of this by his draft board and originally 
classified 4F.  He said that he did not have hypertension 
prior to service, and was never specifically treated for 
hypertension therein, or told that he suffered from 
hypertension.  

In statements received in March 1979 an acquaintance of the 
veteran reported that the veteran had told him that he was 
originally classified 4F by his draft board as a result of 
high blood pressure.  In a separate statement received that 
same month another acquaintance related that in 1955 he and 
the veteran had applied for jobs at the same manufacturing 
company, and he recalled hearing a physician who had provided 
the veteran a physical examination telling the veteran about 
his high blood pressure.  

On the basis of the above, the Board in September 1979 
concluded that arteriosclerotic heart disease and essential 
hypertension were not shown to be related to service.  

Evidence received into the record since the Board's September 
1979 decision in connection with his current attempt to 
revisit the issue of service connection for arteriosclerotic 
heart disease and hypertension includes a June 1998 statement 
from the veteran's private physician, Thomas L. Shultz, M.D., 
which reports that he has treated the veteran for some time.  
He noted that the veteran's file shows that the veteran has a 
history of long-standing coronary artery disease as 
manifested by angina, as well as abnormal EKG findings.  He 
added that electrocardiograph findings were chronic and date 
back some years.  He concluded that it is "our contention 
that military service most probably aggravated his underlying 
heart condition", citing the obvious stressful conditions 
which exist in serving the military.  

This statement is presumed credible for purposes of reopening 
the veteran's claim.  The evidence previously before the 
Board did not suggest that the veteran's arteriosclerotic 
heart disease and hypertension were linked in any way to 
active service.  However, the statement from Dr. Schultz 
essentially suggests that there is such a relationship.  
Accordingly, this evidence is so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim.  Therefore, the Board is in agreement with 
the RO.  New and material evidence has been submitted, and 
the veteran's claim for service connection for 
arteriosclerotic heart disease with hypertension is reopened 
and, it must now be considered in light of all the evidence, 
both old and new.  

Evidence on file in addition to that reviewed above includes 
an "Extract of Registrant Classification Record" received 
in May 1980 which shows that the veteran was notified in 
March 1952 by the Selective Service that he was classified 
1A.  In February 1953 he was notified that he was 
reclassified 4F, and in April 1953 he was again classified as 
1A.  He was rejected for service following a February 1953 
physical examination, but then accepted for service following 
a physical examination in March 1953.  The reasons for his 4F 
status and the rejection following examination in February 
1953 are not provided.  

In a statement received in September 1982 a service colleague 
of the veteran related that he knew the veteran in 1953 
during his time in basic training.  He recalled that the 
veteran was a sickly looking individual who was frequently on 
sick call.  He said he could not recall what the veteran's 
specific health problems were at that time.  

Further records of the Selective Service were submitted into 
evidence in November 1989.  These records consisted of copies 
of the veteran's selective service registration card and 
classification record.  The classification record essentially 
duplicated the veteran's various draft classifications noted 
above.  

At a personal hearing in April 1990 the veteran said that 
when he was classified 4F by his draft board; in 1953 he was 
told that he had high blood pressure and a heart condition.  
He testified that in service he was treated with aspirins on 
a number of occasions for headaches and chest pain.  He added 
that immediately following service he continued to be treated 
for headaches as well as problems with his ears.  

In a letter dated in April 1990, James G. Vergis, M.D., 
related that the veteran was under his care for a number of 
conditions, to include hypertensive cardiovascular disease, 
which he reported is maintained and controlled with 
medication and diet.  

In March 1999 a VA examiner reviewed the veteran's claims 
file, to include the June 1998 statement received from Dr. 
Schultz, and noted the veteran's contentions that he has a 
heart disorder attributable to his active service.  He 
further noted that he had been asked to proffer an opinion as 
to whether it is at least as likely as not that the veteran's 
high blood pressure that allegedly existed at the time of the 
veteran's service entrance was aggravated by his military 
service.  He noted that the clinical records showed that the 
veteran was hospitalized at a private medical facility in 
1976, and at that time was evaluated by a cardiologist 
because of an abnormal electrocardiogram.  The reviewing 
physician further noted that the cardiologist in 1976 
observed that the veteran presented with nonspecific 
complaints of fatigue, tenderness, and musculoskeletal pain.  
The veteran was seen at the emergency room, where an 
electrocardiogram demonstrated right bundle branch block, and 
possibly old inferior wall myocardial infarction, prompting 
his admission to the intensive care unit.  The cardiologist 
further recorded in his notes that the veteran's hospital 
course was uncomplicated, and that there was no prior history 
of myocardial infarction.  The cardiologist in May 1976 also 
recorded that the veteran denied any history of high blood 
pressure on this hospitalization.  When discharged he was 
diagnosed as having coronary insufficiency, hyperlipidemia 
and diabetes.  The VA reviewing physician observed that the 
veteran was clearly not given on this hospitalization in 1976 
the diagnosis of high blood pressure, nor was he treated for 
high blood pressure.  He lastly concluded that the medical 
evidence showing the veteran denied any history of 
hypertension on hospitalization in May 1976, and was not 
noted on that hospitalization to be hypertensive was in 
contrast to the veteran's assertion that he had high blood 
pressure on service entrance.  

Analysis

In order for service connection to be granted it must be 
shown that there is a disability present which is the result 
of result of disease or injury, which was incurred in or 
aggravated by service, or in the case of certain diseases, to 
include cardiovascular disease, manifested to a compensable 
degree within one year from service separation.  A showing of 
incurrence may be established by affirmatively showing 
inception in service, and each disability must be considered 
on the basis of the places, types, and circumstances of 
service, as shown by the service record and other evidence.  
Service connection may be established for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that it was incurred 
in service.  38 C.F.R. § 3.303.  

The veteran contends that he has arteriosclerotic heart 
disease and hypertension which was either incurred in service 
or, alternatively, with respect to his hypertension, was 
aggravated therein.  To establish service connection for 
hypertension on the basis of aggravation, it must be shown 
that a condition pre-existed service and underwent an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  See 38 U.S.C.A. § 1153 
(West 1991); 38 C.F.R. § 3.306(b) (2000).  

Initially we again note that the veteran's service medical 
records are unavailable, having been destroyed in the 1973 
fire at the National Personnel Records Center.  Additionally 
the veteran has not submitted clinical records relevant to 
his medical condition prior to service.  Consequently, there 
is no contemporaneous clinical evidence which objectively 
demonstrates that the veteran suffered from high blood 
pressure prior to his service, in service, or for many years 
subsequent thereto.  Here we note that the initial medical 
records, which demonstrate that the veteran has heart disease 
and hypertension, are dated no earlier than the mid 1970's.  
This is too remote in time from the veteran's service to 
support a finding that heart disease and hypertension is 
attributable to service, absent competent evidence of a nexus 
between the veteran's service and the disability.  A veteran 
seeking disability benefits must establish...the existence of a 
disability [and] a connection between the veteran's service 
and the disability.  Boyer v. West, 210 F. 3d 1351, 1353 
(Fed. Cir. 2000).  

With respect to this linkage, the evidence which the veteran 
has submitted in support of his contentions includes a 
statement by his private physician indicating that stressful 
conditions in service most probably played a role in his 
current heart condition.  Furthermore several lay statements 
on file from acquaintances of the veteran, including a 
service colleague, reflect that the veteran had related to 
them that he was classified 4F prior to service because of 
high blood pressure, was subject to physical problems 
requiring him to be frequently on sick call during basic 
training, and was rejected for a job immediately after 
service because an examining physician found him to suffer 
from high blood pressure.  

The evidence in its entirety was reviewed by a VA 
cardiologist, who then proffered an essentially 
countervailing opinion with respect to the onset of the 
veteran's heart disease and hypertension.  This physician 
observed that when the veteran was initially hospitalized in 
May 1976 for his heart condition, the veteran's cardiologist 
noted that the veteran had no prior history of a myocardial 
infarction, and further that the veteran denied a history of 
high blood pressure.  He also observed that the veteran was 
neither diagnosed nor treated during this hospitalization for 
high blood pressure.  He concluded that there was no evidence 
that the veteran had high blood pressure on his service 
entry.  This conclusion is consistent with the medical 
evidence on file, and with the veteran's own testimony in 
February 1979 at a personal hearing at the RO, where he 
specifically denied suffering from high blood pressure prior 
to his service, or being told that he had hypertension while 
in service see hearing testimony page 10.  

The resolution of this case rests on weighing the opinion of 
Dr. Schultz, to the effect that the veteran's military 
service probably aggravated an underlying heart condition 
with the clinical evidence of record in its entirety.  It is 
Dr. Schultz's opinion that suggests a nexus between the 
veteran's heart condition and hypertension and his service.  
However, the clinical evidence dated shortly after the 
veteran's service lends no support for Dr. Schultz's opinion 
that his current heart condition was attributable to events 
in his military service.  In fact, the evidence of record, 
including private hospitalization in 1976 when he was first 
diagnosed with heart disease, do not demonstrate or suggest 
that the veteran had any heart disease or problems with high 
blood pressure prior to the 1970's, approximately 15 years 
after service discharge.  Furthermore neither the veteran's 
statements made during his May 1976 hospitalization denying a 
clinical history of myocardial infarction nor his testimony 
at a hearing in February 1979 denying evaluation and 
treatment in service for hypertension, serve to persuade the 
Board otherwise.  As such, the Board concludes that the 
preponderance of the evidence is against a claim for service 
connection for arteriosclerotic heart disease with 
hypertension.  The benefit of the doubt doctrine, therefore, 
is inapplicable, and the claim must be denied.  38 C.F.R. 
§ 3.102 (2000); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for arteriosclerotic heart disease with 
hypertension is denied.  




		
	JAMES W. ENGLE
	Acting Member, Board of Veterans' Appeals







